DETAILED ACTION
	This office action is response to communications for Application No. 16/224,718 filed on 11/08/2021. 
	Claims 1, 2, 10, 11, 17, and 18 have been amended.
	Claims 3, 12, and 19 have been cancelled.
	Claims 21-23 have been newly added. 
Accordingly, Claims 1, 2, 4-11, 13-18, and 20-23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/08/2021 has been entered.

Response to Arguments
35 U.S.C. 101
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive. Claim 1 has been amended to recite the features of Claim 3, which has now been cancelled and incorporated. To reiterate, Claim 3 previously recited, implementing a change modeled in the microarchitecture via the dependency graph in a hardware-based architecture”, which does not appear to be a mental process. Therefore, the rejection has been withdrawn.

35 U.S.C. 102 and 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 6, 7, 9, 10, 16, 17, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Fratta et al. (Non-Patented Literature, “OPTIMIZING THE INTERNAL MICROARCHITECTURE AND ISA OF A TRAVELING THREAD PIM SYSTEM”, hereinafter “LaFratta”) in view of Fields et al. (Non-Patented Literature, “Focusing Processor Policies via Critical-Path Prediction”, hereinafter “Fields”).

	Regarding Claim 1, LaFratta discloses a method performed by a computer-implemented microarchitecture modeling tool, comprising: 
	receiving an execution trace (LaFratta, [Page 64, 2nd para.], “We analyzed execution traces of runs of a suite of eight of Sandia’s floating point-intensive scientific applications.” [Page 107, 2nd para.], “However, in the construction of ADAGs from execution traces, we will notice that there is generally a set of critical paths that place a lower bound on the execution time.”) generated based on an execution of a program (LaFratta, [Page 24], “Dataflow architectures use an execution model in which instruction initiation occurs by the availability of operands, rather than by an instruction pointer as in conventional architecture.” [Page 105], “If we know the branch outcomes from an execution of the program consisting of n basic blocks, we then have a total ordering of those basic blocks {bb0, bb1, . . . , bbn−1} – representing the “program order” execution.”) and a definition (LaFratta, [Page 68, 2nd para.], “The section opens with a definition of ICCs, a corresponding architecture, and an execution model.” [Page 75, 3rd para.], “Here, we give the definition of the improved ICC execution model and DCP architecture along with the design of the ICC code translation tools.”) of a microarchitecture on which the program was executed (LaFratta, [Page 7, 1st para.], “Following the establishment of the final design, we present a graphical depiction of the design space for the microarchitecture, ISA, and toolchain – including parameters and metrics – to meet objective 4.” [Page 58], “Figure 3.1. FPIA Microarchitectural Extensions and Design Parameters.”);	
	generating a dependency graph (LaFratta, [Page 60, 2nd para.], “The analysis tool constructs dependence graphs from the basic blocks.” [Page 73], “The translator groups instructions by basic block for the extraction process. It constructs a dependence graph, G, from the instructions in this group.” [Page 105-106], “Dependence Graph Analysis” Section. [Page 108, Fig. 5.1]) based at least on the execution trace and the definition (LaFratta, [Page 73], “The translator groups instructions by basic block for the extraction process. It constructs a dependence graph, G, from the instructions in this group.” [Page 108, Fig. 5.1]), the dependency graph being a graphical representation of the execution of the program (LaFratta, [Page 145, 3rd para.], “The basis of the analytical model is the transformation of ADAGs to another graphical representation of an application which we term the event graph.” [Page 108, Fig. 5.1], [Page 174, Fig. 7.1]) and comprising a plurality of vertices (LaFratta, [Page 105, 2nd para.], “For the DAGs in this chapter, a vertex represents an instruction, and an edge between two vertices u and v represents a register or memory dependence between instructions u and v.” [Page 145, 4th para.], “In contrast, the vertices in an event graph are event nodes.”) each vertex of the plurality of vertices (LaFratta, [Page 105, 2nd para.], “For the DAGs in this chapter, a vertex represents an instruction, and an edge between two vertices u and v represents a register or memory dependence between instructions u and v.”)  specifying a particular microarchitectural event that occurred during execution of the program (LaFratta, [Page 145, 4th para.], “In contrast, the vertices in an event graph are event nodes. An event node represents the microarchitectural events occurring as a result of the execution of a node (representing an instruction) in the ADAG.” [Page 147, Fig. 7.1], “The event graph annotations include microarchitectural events associated with each instruction.”), each vertex of the plurality of vertices being coupled to at least another vertex of the plurality of vertices via an edge (LaFratta, [Page 24, 3rd para.], “Each node in the DAG represents an instruction, and an edge between two nodes represents a dependence.” [Page 60, 2nd para.], “A dependence graph is a representation of the instructions that includes nodes and edges, where nodes represent instructions, and an edge between node i and j (denoted eij ) represents that i writes to a register that j reads.” [Page 105], 2nd para.], “For the DAGs in this chapter, a vertex represents an instruction, and an edge between two vertices u and v represents a register or memory dependence between instructions u and v.”), the edge representing a dependency between the microarchitectural events specified by edge-coupled vertices (LaFratta, [Page 24, 3rd para.], “Each node in the DAG represents an instruction, and an edge between two nodes represents a dependence.” [Page 60, 2nd para.], “A dependence graph is a representation of the instructions that includes nodes and edges, where nodes represent instructions, and an edge between node i and j (denoted eij ) represents that i writes to a register that j reads.” [Page 105], 2nd para.], “For the DAGs in this chapter, a vertex represents an instruction, and an edge between two vertices u and v represents a register or memory dependence between instructions u and v.”);
	associating at least one of each vertex of the plurality of vertices with a microarchitectural event cost for performing a first microarchitectural event specified thereby (LaFratta, [Page 102, 3rd para.], “Although the overall costs attributed to some class of events is calculated, we can adjust the cost of an individual event of that class.” [Page 146, 1st para.], “In the former case, the graphs contain relatively little information regarding costs associated with the nodes in the dependence graphs. In the latter case, the graphs take into account details of the implementation (such as sizes of storage structures) to get more accurate time estimates to improve scheduling.” [Page 148, 1st para.], “To estimate the time and energy costs of event nodes that represent non-memory accesses, the models use the latency and energy of associated functional units.” [Page 152, 2nd para.], “The event graph generator then inserts the time and energy costs of each non-memory access instruction.”) or each edge of the plurality of edges with a second microarchitectural event specified by at least one vertex of the plurality of vertices coupled thereto  (LaFratta, [Page 145, 4th para.], “In contrast, the vertices in an event graph are event nodes. An event node represents the microarchitectural events occurring as a result of the execution of a node (representing an instruction) in the ADAG.” [Page 108, Fig. 5.1] [Page 147, Fig. 7.1], “The event graph annotations include microarchitectural events associated with each instruction.” – Examiner’s Note: LaFratta discloses a plurality of edges associated with a plurality of microarchitectural events coupled to a plurality of vertices, which under the broadest reasonable interpretation, represents a “second microarchitectural event”.); 
	determining a design metric of the microarchitecture (LaFratta, [Page 7], “Following the establishment of the final design, we present a graphical depiction of the design space for the microarchitecture, ISA, and toolchain – including parameters and metrics – to meet objective 4.” [Page 151, 4th para.], “There are two important metrics in the comparison of PAM event graphs to event graphs from conventional single-core and multicore architectures.” [Page 155, 2nd para.], “To determine the time and energy budget available to match or outperform the conventional architectures, we calculate two metrics from the PAM event graphs that we call the critical path limits and energy gap.”) based on an analysis of the microarchitectural event costs (LaFratta, [Page 102, 3rd para.], “Although the overall costs attributed to some class of events is calculated, we can adjust the cost of an individual event of that class.” [Page 146, 1st para.], “In the former case, the graphs contain relatively little information regarding costs associated with the nodes in the dependence graphs. In the latter case, the graphs take into account details of the implementation (such as sizes of storage structures) to get more accurate time estimates to improve scheduling.” [Page 148, 1st para.], “To estimate the time and energy costs of event nodes that represent non-memory accesses, the models use the latency and energy of associated functional units.” [Page 152, 2nd para.], “The event graph generator then inserts the time and energy costs of each non-memory access instruction.”) associated with at least one of the plurality of vertices (LaFratta, [Page 105, 2nd para.], “For the DAGs in this chapter, a vertex represents an instruction, and an edge between two vertices u and v represents a register or memory dependence between instructions u and v.” [Page 145, 4th para.], “In contrast, the vertices in an event graph are event nodes.”) or the plurality of edges (LaFratta, [Page 24, 3rd para.], “Each node in the DAG represents an instruction, and an edge between two nodes represents a dependence.” [Page 60, 2nd para.], “A dependence graph is a representation of the instructions that includes nodes and edges, where nodes represent instructions, and an edge between node i and j (denoted eij ) represents that i writes to a register that j reads.” [Page 105], 2nd para.], “For the DAGs in this chapter, a vertex represents an instruction, and an edge between two vertices u and v represents a register or memory dependence between instructions u and v.”).

While LaFratta discloses implementation techniques with respect to the microarchitecture, which may properly imply to one of ordinary skill in the art as implementing the changes of the dependency graph in a hardware-based architecture, LaFratta does not expressly disclose implementing a change modeled in the microarchitecture via the dependency graph in a hardware-based architecture 
	However, ---Fields discloses implementing a change modeled in the microarchitecture (Fields, [Page 9, 2nd col.], “We implemented several such policies, including the best performing non-adaptive heuristic (MOD3) studied by Baniasadi and Moshovos [2]. MOD3 allocates instructions to clusters in a round-robin fashion, three instructions at a time.” [Page 11, 2nd col.], “Also, our model is well suited for an efficient hardware implementation.”) via the dependency graph (Fields, [Page 2, 2nd col.], “This section defines a dynamic dependence graph that serves as a model of the microexecution.”).
in a hardware-based architecture (Fields, [Page 1, 2nd col.], “The goal of this paper is to exploit the critical path by making processor policies sensitive to the actual cost of microarchitectural events.”).
	LaFratta and Fields are each and respectively analogous to the instant application because they are from the same field of endeavor of creating dependency graphs for microarchitectures.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Fields’s design to implement changes of a dependency graph in a hardware-based architecture to provide accurate predictions of critical patch and provide robust performance improvements to the system (Fields, [Page 11, Section 6], “We have shown that the predictor supports fine-grain optimizations that require an accurate prediction of the critical path, and provides robust performance improvements over a variety of benchmarks. For instance, our critical-path predictor consistently improves cluster ruction scheduling and steering, by up to 21% (10% on average).”).
	
	
	Regarding Claim 6, LaFratta discloses the method of claim 1, wherein the definition of the microarchitecture specifies one or more of: 
	a number of cache ports supported by the microarchitecture (LaFratta, [Page 43, Section 2.4 Advanced Caching Techniques], [Page 126, Section 6.1.1 Hot/Cold Cache Lines);
	a number of physical registers supported by the microarchitecture (LaFratta, [Page 62, 3rd para.], “Register inputs and outputs are the number of unique registers indices read and written by all instructions in the graph.”);
	a number of functional units supported by the microarchitecture (LaFratta, [Page 64, Table 3.1], [Page 70, Fig. 3.5]);
	a commit bandwidth supported by the microarchitecture (LaFratta, [Page 58, 2nd para.], “For example, the number of FPUs in the array, the dimensions of the array, and the interconnect and bandwidth requirements are a few of the options.”);
	an instruction fetch bandwidth supported by the microarchitecture (LaFratta, [Page 70, Fig. 3.5], Instruction Fetch Queue”);
	a memory bandwidth supported by the microarchitecture (LaFratta, [Page 64, Table 3.1]);
	a branch prediction scheme supported by the microarchitecture (LaFratta, [Page 104, 1st para.], “This chapter presents empirical results illustrating fundamental application and architecture level challenges of aggressive branch prediction which the PAM design addresses.”)
	one or more pipeline stages and functions thereof supported by the microarchitecture (LaFratta, [Page 30, 4th para.], “SIMD instructions can easily use the floating point pipeline which support multicycle instructions.”)
(LaFratta, [Page 71, 1st para.], “If the ICC misses every cache level, the top-level cache controller forwards the ICC to the memory controller which passes the ICC to the DCP next to the macro holding the target address.”);
	a control flow speculation scheme supported by the microarchitecture (LaFratta, [Page 106, 3rd para.], “In this work, we are primarily concerned with control speculation.”)
	a memory disambiguation scheme supported by the microarchitecture (LaFratta, [Page 47, Section 2.5], Memory Consistency Models);
	a communication network supported by the microarchitecture (LaFratta, [Page 97, 1st para.], “The network package sent from s to t contains the thread’s code and any register state required to resume execution of the thread.”) AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.114Page 4 Serial Number: 16/224,718Attorney Docket No.: 405459-US-NP ;Filing Date: December 18, 2018
	an instruction window size supported by the microarchitecture (LaFratta, [Page 93, 3rd para.], “Another advantage is that the ILP-extraction is no longer limited to a fixed window size as…”); or 
	an instruction issue width supported by the microarchitecture (LaFratta, [Page 64, Table 3.1]).

	Regarding Claim 7, LaFratta discloses the method of claim 1, wherein the microarchitectural event costs specify at least one of: 
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or power consumption (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with a cache access hit (LaFratta, [Page 150, 2nd para.], “Cache hits and misses will depend on the pattern of past memory accesses and which lines map to which cache sets.”);
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or power consumption (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with a cache access miss (LaFratta, [Page 150, 2nd para.], “Cache hits and misses will depend on the pattern of past memory accesses and which lines map to which cache sets.”);
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or power consumption (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with accessing memory (LaFratta, [Page 167, Section 7.2] Memory Access Statistic);
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or power consumption (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with decoding an instruction (LaFratta, [Page 86, Table 3.4]);
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or power consumption (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with a branch prediction scheme supported by the microarchitecture (LaFratta, [Page 104, 1st para.], “This chapter presents empirical results illustrating fundamental application and architecture level challenges of aggressive branch prediction which the PAM design addresses.”);
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with recovering from a misspeculation of instruction execution (LaFratta, [Page 106, 3rd para.], “In this work, we are primarily concerned with control speculation.”);
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or power consumption (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with one or more execution units of the microarchitecture (LaFratta, [Page 114, Fig. 5.5], “The cycle time is taken as the reciprocal of the clock rate of the execution units in a recent out-of-order processor design)”; or 
	a latency (LaFratta, [Page 48, Section 7.1], Latency and Energy Estimates of Events [Page 148, Table 7.1, LATENCY AND ENERGY ESTIMATES OF EVENTS), one or more gate delays, or power consumption (LaFratta, [Page 39], “Each instruction can have various score components associated with it, such as execution time and power consumption…” [Page 53, Section 2.7], Designing for Low Power and Energy Consumption) associated with network communication (LaFratta, [Page 97, 1st para.], “The network package sent from s to t contains the thread’s code and any register state required to resume execution of the thread.”).

	Regarding Claim 9, LaFratta discloses the method of claim 1, further comprising: 
	receiving an input that specifies a portion (LaFratta, [Page 107, 4th para.], “Figure 5.2 shows the width of each stage of the ADAG for an execution trace from blast for 3 different trace lengths over the last 1200 stages of the trace. Assuming that t=5, the figure shows that m-i increases substantially as m increases. Hence, the time spent on the serial portion of the code…” [Page 142, 4th para.], “The analysis of several application traces from standard and scientific workloads has shown that significant portions (up to 24%, and 5.8% on average) of application content are eligible for offload to the P-cores in the caches.”) of the execution trace for which the dependency graph is generated (LaFratta, [Page 64, 2nd para.], “We analyzed execution traces of runs of a suite of eight of Sandia’s floating point-intensive scientific applications.” [Page 107, 2nd para.], “However, in the construction of ADAGs from execution traces, we will notice that there is generally a set of critical paths that place a lower bound on the execution time.”), wherein said generating the dependency graph comprises: 
	generating the dependency graph (LaFratta, [Page 60, 2nd para.], “The analysis tool constructs dependence graphs from the basic blocks.” [Page 73], “The translator groups instructions by basic block for the extraction process. It constructs a dependence graph, G, from the instructions in this group.” [Page 105-106], “Dependence Graph Analysis” Section. [Page 108, Fig. 5.1]) based on the portion of the execution trace (LaFratta, [Page 64, 2nd para.], “We analyzed execution traces of runs of a suite of eight of Sandia’s floating point-intensive scientific applications.” [Page 107, 2nd para.], “However, in the construction of ADAGs from execution traces, we will notice that there is generally a set of critical paths that place a lower bound on the execution time.”) and the definition (LaFratta, [Page 68, 2nd para.], “The section opens with a definition of ICCs, a corresponding architecture, and an execution model.” [Page 75, 3rd para.], “Here, we give the definition of the improved ICC execution model and DCP architecture along with the design of the ICC code translation tools.”).  

	Regarding Claim 10, LaFratta discloses a system, comprising: 
	at least one processor circuit (LaFratta, [Page 2], “The processor is a heterogeneous multicore called the Passive/Active Multicore (PAM), consisting of one or more out-of-order (OoO) cores and several lightweight cores within the memory hierarchy.”) that and 
	at least one memory (LaFratta, [Page 2], “The processor is a heterogeneous multicore called the Passive/Active Multicore (PAM), consisting of one or more out-of-order (OoO) cores and several lightweight cores within the memory hierarchy”) that stores program code configured to be executed by the at least one processor circuit, the program code comprising (LaFratta, [Page 95], “To use these instructions for forming such threads, the compiler will have knowledge of storage past the register file, and also make predictions about run-time locality.”);
	See rejection for Claim 1 which contains the same limitations and subject matter.

	Regarding Claim 16, see rejection for Claim 9 which contains the same limitations and subject matter.

	Regarding Claim 17, LaFratta discloses a computer-readable storage medium having program instructions recorded thereon that (LaFratta, [Page 12-13], “Solutions to power and energy problems are active areas of research at both the system-level – which takes into consideration 12 global interconnects, non-volatile storage, and processing components…”), when executed by at least one processor (LaFratta, [Page 12-13], “Solutions to power and energy problems are active areas of research at both the system-level – which takes into consideration 12 global interconnects, non-volatile storage, and processing components…”):
	See rejection for Claim 1 which contains the same limitations and subject matter.

	Regarding Claim 22, see rejection for Claim 6 which contains the same limitations and subject matter.

	Regarding Claim 23, see rejection for Claim 7 which contains the same limitations and subject matter.

Claim 2, 4, 5, 11, 13, 18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Fratta et al. (Non-Patented Literature, “OPTIMIZING THE INTERNAL MICROARCHITECTURE AND ISA OF A TRAVELING THREAD PIM SYSTEM”, hereinafter “LaFratta”) in view of Fields et al. (Non-Patented Literature, “Focusing Processor Policies via Critical-Path Prediction”, hereinafter “Fields”) in further view of Copty et al. (Non-Patented Literature, “Transaction Level Statistical Analysis for Efficient Micro-Architectural Power and Performance Studies”, hereinafter “Copty”).

	Regarding Claim 2, while LaFratta and Fields discloses a computer implemented method to create a dependency graph including microarchitectural event costs, which may properly imply to one of ordinary skill in the art as modifying the changes of the dependency graph via a user input i.e., a user interface for modifications, LaFratta and Fields does not expressly disclose wherein said implementing comprises  responsive to receiving user input, modifying at least one of the microarchitectural event costs associated with at least one of the plurality of vertices, the microarchitectural event costsSerial Number: 16/224,718Attorney Docket No.: 405459-US-NP Filing Date: December 18, 2018associated with at least one of the plurality of edges, at least one of the plurality of vertices, or at least one of the plurality of edges to model the change in the microarchitecture; and determining a second design metric of the microarchitecture based on the modification.
	However, Copty discloses wherein said implementing comprises:
	responsive to receiving user input (Copty, [Page 353, 2nd col.], “Given an extracted transaction level Magenta flow graph, the user may query whether an event causes another event in a trace, and if yes, he can walk through all the witnesses of the causality relation in the trace view. The user also may query any transitive event sequence in the graph (focus path) and receive a resulting subgraph with all the relevant statistical data on it.” [Page 356, 2nd col.], “Through Magenta's new statistical analysis views, user can classify causes and major paths in which there is high discrepancy.”) modifying at least one of the microarchitectural event costs (Copty, [Page 351, 2nd col.], “Magenta can effectively capture all the sample flows that are captured in the simulation trace that exhibit the transaction of interest in terms of μArchitectural events in a statistical event dependency graph.” [352, 1st col.], “Each event is annotated with the information on the potential power consumed (a.k.a. energy cost) when it occur. The μArchitectural power macro-model of each functional block is defined by a set of μArchitectural events that are responsible for its activity.”) associated with at least one of the plurality of vertices (Copty, [Page 352, 2nd col.], “In this graph, vertices correspond to the events of interest; edges represent probabilistic causality relations between the events… Vertices (events) and edges (causality relation between the events) of Magenta graphs are annotated with statistical data learned from all the transactions in the trace(s) at hand.”), the microarchitectural event associated with at least one of the plurality of edges (Copty, [Page 352, 2nd col.], “In this graph, vertices correspond to the events of interest; edges represent probabilistic causality relations between the events… Vertices (events) and edges (causality relation between the events) of Magenta graphs are annotated with statistical data learned from all the transactions in the trace(s) at hand.”), at least one of the plurality of vertices (Copty, [Page 352, 2nd col.], “In this graph, vertices correspond to the events of interest; edges represent probabilistic causality relations between the events… Vertices (events) and edges (causality relation between the events) of Magenta graphs are annotated with statistical data learned from all the transactions in the trace(s) at hand.”), or at least one of the plurality of edges (Copty, [Page 352, 2nd col.], “In this graph, vertices correspond to the events of interest; edges represent probabilistic causality relations between the events… Vertices (events) and edges (causality relation between the events) of Magenta graphs are annotated with statistical data learned from all the transactions in the trace(s) at hand.”) to model the change in the microarchitecture (Copty, [Page 353, 2nd col.], “Given an extracted transaction level Magenta flow graph, the user may query whether an event causes another event in a trace, and if yes, he can walk through all the witnesses of the causality relation in the trace view. The user also may query any transitive event sequence in the graph (focus path) and receive a resulting subgraph with all the relevant statistical data on it.” [Page 356, 2nd col.], “Through Magenta's new statistical analysis views, user can classify causes and major paths in which there is high discrepancy.); and 
(Copty, [Page 353, 1st col.], “In addition, Magenta computes strengths of causality relations between the events in transaction records through strong and weak probability metrics.”) of the microarchitecture based on the modification (Copty, [Page 353, 2nd col.], “Given an extracted transaction level Magenta flow graph, the user may query whether an event causes another event in a trace, and if yes, he can walk through all the witnesses of the causality relation in the trace view. The user also may query any transitive event sequence in the graph (focus path) and receive a resulting subgraph with all the relevant statistical data on it.” [Page 356, 2nd col.], “Through Magenta's new statistical analysis views, user can classify causes and major paths in which there is high discrepancy.).
	LaFratta, Fields, and Copty are each and respectively analogous to the instant application because they are from the same field of endeavor of creating dependency graphs for microarchitectures.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Copty’s design to allow a user to interact with the dependency graph to classify causes and majors paths of high discrepancies for performance verifications (Copty, [Page 356, Col. 2], “Through Magenta's new statistical analysis views, user can classify causes and major paths in which there is high discrepancy. To the best of our knowledge, Magenta pioneers in the compact statistical representation of μArchitectural transaction trace data for efficient performance verification.”).

	Regarding Claim 4, the combinations of LaFratta, Fields, and Copty discloses the method of claim 2, wherein the user input (Copty, [Page 353, 2nd col.], “Given an extracted transaction level Magenta flow graph, the user may query whether an event causes another event in a trace, and if yes, he can walk through all the witnesses of the causality relation in the trace view. The user also may query any transitive event sequence in the graph (focus path) and receive a resulting subgraph with all the relevant statistical data on it.” [Page 356, 2nd col.], “Through Magenta's new statistical analysis views, user can classify causes and major paths in which there is high discrepancy.”) (Copty, [Page 351, 2nd col.], “Magenta can effectively capture all the sample flows that are captured in the simulation trace that exhibit the transaction of interest in terms of μArchitectural events in a statistical event dependency graph.” [352, 1st col.], “Each event is annotated with the information on the potential power consumed (a.k.a. energy cost) when it occur. The μArchitectural power macro-model of each functional block is defined by a set of μArchitectural events that are responsible for its activity.”) for at least one of a particular edge of the plurality of edges (Copty, [Page 352, 2nd col.], “In this graph, vertices correspond to the events of interest; edges represent probabilistic causality relations between the events… Vertices (events) and edges (causality relation between the events) of Magenta graphs are annotated with statistical data learned from all the transactions in the trace(s) at hand.”) or a particular vertex of the plurality of vertices (Copty, [Page 352, 2nd col.], “In this graph, vertices correspond to the events of interest; edges represent probabilistic causality relations between the events… Vertices (events) and edges (causality relation between the events) of Magenta graphs are annotated with statistical data learned from all the transactions in the trace(s) at hand.”) in a vector format (LaFratta, [Page 32, 3rd para.], “This architecture is different from VIS as it operates on data in vector registers dedicated for holding vector operands.” [Page 174, 2nd para.], “The A-core sends these control vectors to the P-cores, which use the vectors during instruction issue to select code for a thread from an instruction cache line.” – Examiner’s Note: LaFratta discloses the microarchitecture containing vector registers for holding vector operands and control vectors associated with the vectors during instruction, which under the broadest reasonable interpretations, represents a user specifying event costs associated with components of the microarchitecture in a vector format.).

	Regarding Claim 5, the combinations of LaFratta, Fields, and Copty discloses the method of claim 4, wherein said determining the second design metric of the microarchitecture comprises: 
(Copty, [Page 353, 1st col.], “In addition, Magenta computes strengths of causality relations between the events in transaction records through strong and weak probability metrics.”) on an analysis of the plurality of microarchitectural event costs (Copty, [Page 351, 2nd col.], “Magenta can effectively capture all the sample flows that are captured in the simulation trace that exhibit the transaction of interest in terms of μArchitectural events in a statistical event dependency graph.” [352, 1st col.], “Each event is annotated with the information on the potential power consumed (a.k.a. energy cost) when it occur. The μArchitectural power macro-model of each functional block is defined by a set of μArchitectural events that are responsible for its activity.”) specified by the user (Copty, [Page 353, 2nd col.], “Given an extracted transaction level Magenta flow graph, the user may query whether an event causes another event in a trace, and if yes, he can walk through all the witnesses of the causality relation in the trace view. The user also may query any transitive event sequence in the graph (focus path) and receive a resulting subgraph with all the relevant statistical data on it.” [Page 356, 2nd col.], “Through Magenta's new statistical analysis views, user can classify causes and major paths in which there is high discrepancy.”).

	Regarding Claim 11, see rejection for Claim 2 which contains the same limitations and subject matter.

	Regarding Claim 13, see rejection for Claim 4 which contains the same limitations and subject matter.

	Regarding Claim 14, see rejection for Claim 5 which contains the same limitations and subject matter.

	Regarding Claim 18, see rejection for Claim 2 which contains the same limitations and subject matter.

	Regarding Claim 20, see rejection for Claim 4 which contains the same limitations and subject matter.

	Regarding Claim 21, see rejection for Claim 5 which contains the same limitations and subject matter.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Fratta et al. (Non-Patented Literature, “OPTIMIZING THE INTERNAL MICROARCHITECTURE AND ISA OF A TRAVELING THREAD PIM SYSTEM”, hereinafter “LaFratta”) in view of Fields et al. (Non-Patented Literature, “Focusing Processor Policies via Critical-Path Prediction”, hereinafter “Fields”) in further view of Copty et al. (Non-Patented Literature, “Transaction Level Statistical Analysis for Efficient Micro-Architectural Power and Performance Studies”, hereinafter “Copty”) in further view of Yan (Non-Patented Literature, “The iDEA Architecture-Focused FPGA Soft Processor”, hereinafter “Yan”).

	Regarding Claim 8, LaFratta, Fields, and Copty discloses the method of claim 1, but does not expressly disclose the further limitations.
	However, Yan discloses receiving a policy (Yan, [Page 44], “While pipelining the DSP block allows overlapping of operations during execution to improve throughput, structural hazard can occur when two operations are trying to gain access to the same functional unit simultaneously. To prevent this resource conflict, we designate a fixed pipeline depth for all DSP operations” [Page 95, 2nd para.], “From the execution trace, we identify instruction dependencies and the corresponding NOPs required to resolve hazards.” [Page 67], “The code is checked for dependencies and no-operation instructions (NOPs) are inserted where necessary to avoid data hazards.” [Page 102], “A data hazard occurs when there is a dependency between two instructions, and the overlap caused by pipelining would affect the order the operands are accessed.” – Examiner’s Note: Yan discloses resource conflict techniques for structural hazards (i.e., pipeline operations), identifying instruction dependencies to resolve hazards, and overlaps of instructions that affect the order of the pipeline, which under the broadest reasonable interpretations, represents a “policy”. The applicant provides examples of policies related to “structural hazards” as merely the order of instructions, refer to [0031]. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.) that specifies how the microarchitecture handles a structural hazard thereof (Yan, [Page 44], “While pipelining the DSP block allows overlapping of operations during execution to improve throughput, structural hazard can occur when two operations are trying to gain access to the same functional unit simultaneously. To prevent this resource conflict, we designate a fixed pipeline depth for all DSP operations” [Page 46, Fig. 3.8], “Waveforms showing structural hazard of unbalanced pipeline depths.”), wherein said generating a dependency graph comprises: 
	generating the dependency graph (Yan, [Page 29, 1st para.], “Data Dependence Graph (DDG) is related with DFG. A DDG represent the dependencies between data used in different instructions or statements. The edges represent dependencies, the same presented in 2.2, i.e., true dependence, antidependence, and output dependence [79]. The nodes represent different instructions. Consider the imperative example code, in language C, presented in Listing 3.1.”) based at least on the execution trace (Yan, [Page 52, 3rd para.], “The resulting executable is executed with one or more representative input files, and the results, a set of trace files, is presented to a trace analyzer for the dependence analysis.”), the definition (Yan, [Page 29, 2nd para.], “Data dependence graphs have provided some optimizing compilers with an explicit representation of the definition-use relationships implicitly present in a source program [44].”), and the policy  (Yan, [Page 11, 3rd para.], “A parallelizing compiler should implement techniques to exploit parallelism by preserving the program order only where it affects the outcome of the program. Detecting and avoiding hazards ensures that necessary program order is preserved [61].” [Page 44], “While pipelining the DSP block allows overlapping of operations during execution to improve throughput, structural hazard can occur when two operations are trying to gain access to the same functional unit simultaneously. To prevent this resource conflict, we designate a fixed pipeline depth for all DSP operations” [Page 95, 2nd para.], “From the execution trace, we identify instruction dependencies and the corresponding NOPs required to resolve hazards.”).
	LaFratta, Fields, Copty, and Yan are each and respectively analogous to the instant application because they are from the same field of endeavor of creating dependency graphs for microarchitectures. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Yan’s design to utilize a policy associated with hazards of a microarchitecture to create a dependency graph to prevent resource conflicts in the pipeline during executions (Yan, Page 44], “While pipelining the DSP block allows overlapping of operations during execution to improve throughput, structural hazard can occur when two operations are trying to gain access to the same functional unit simultaneously. To prevent this resource conflict, we designate a fixed pipeline depth for all DSP operations” [Page 95, 2nd para.], “From the execution trace, we identify instruction dependencies and the corresponding NOPs required to resolve hazards.”).

	Regarding Claim 15, see rejection for Claim 8 which contains the same limitations and subject matter.

Conclusion
	Claims 1, 2, 4-11, 13-18, and 20-23 are rejected.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Godinez (Non-Patented Literature, “Sequential Code Parallelization for Multi-core Embedded Systems: A Survey of Models, Algorithms and Tools”) disclose a method for generating a dependency graph with respect to a microarchitecture. 
	Dreesen et al. (Non-Patented Literature, “Dependence Analysis of VLIW Code for Non-Interlocked Pipelines”) disclose a method for generating a dependency graph with respect to a microarchitecture.
	Tournavitis et al. (Non-Patented Literature, “Semi-Automatic Extraction and Exploitation of Hierarchical Pipeline Parallelism Using Profiling Information”) disclose a method for generating a dependency graph with respect to a microarchitecture.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        02/10/2022

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146